

114 S205 IS: Trafficking Awareness Training for Health Care Act of 2015
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 205IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mr. Cassidy (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for the development and dissemination of evidence-based best practices for health care
			 professionals to recognize victims of a severe form of trafficking and
 respond to such individuals appropriately, and for other purposes.1.Short titleThis Act may be cited as the Trafficking Awareness Training for Health Care Act of 2015.2.Development of best practices(a)Grant for development of best practicesNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Director of the Agency for Healthcare Research and Quality and in consultation with the Administrator of the Health Resources and Services Administration, shall award, on a competitive basis, a grant to an eligible school under which such school will—(1)not later than 6 months after receipt of the award, develop best practices for health care professionals—(A)to recognize victims of a severe form of trafficking; and(B)to respond appropriately to such individuals;(2)in developing best practices under paragraph (1), survey, analyze, and evaluate, in consultation with law enforcement personnel, social service providers, and other experts in the field of human trafficking, existing best practices that foster the practice of interprofessional collaboration, including those used by industries other than the health care industry, to determine the extent to which such existing best practices may be adapted for use as part of the best practices under paragraph (1);(3)develop curricula, training modules, or materials to train health care professionals on the best practices developed under paragraph (1);(4)not later than 12 months after the receipt of the award, make a subgrant to one entity located near an established anti-human trafficking task force initiative in each of the 10 administrative regions of the Department of Health and Human Services—(A)to design, implement, and evaluate a pilot program using the best practices developed under paragraph (1) and the curricula, training modules, or materials developed under paragraph (3);(B)to conduct the pilot program at one or more eligible sites within the respective region, which may include an eligible site that is a school-based health center; and(C)to complete the implementation and evaluation of such pilot program within a period of 6 months;(5)not later than 24 months after the receipt of the award, analyze the results of the pilot programs conducted through subgrants under paragraph (4), including analyzing—(A)changes in the skills, knowledge, and attitude of health care professionals resulting from the implementation of the programs;(B)the number of victims of a severe form of trafficking who are recognized under the programs;(C)of those recognized, the number who received information or referrals for services offered through the programs; and(D)of those who received such information or referrals—(i)the number who participated in followup services; and(ii)the type of followup services received;(6)determine, using the results of the analysis under paragraph (5), the extent to which the best practices developed under paragraph (1) are evidence-based; and(7)submit a comprehensive assessment of the pilot programs conducted through subgrants under paragraph (4) to the Secretary of Health and Human Services, including an identification of—(A)the best practices that are determined pursuant to paragraph (6) to be evidence-based; and(B)the best practices that are determined pursuant to such paragraph to require further review in order to determine whether they are evidence-based.(b)ContentsThe best practices developed through the grant awarded under subsection (a)—(1)shall address—(A)risk factors and indicators to recognize victims of a severe form of trafficking;(B)application of Federal and State law, including reporting requirements, with respect to victims of a severe form of trafficking;(C)patient safety and security, including the requirements of HIPAA privacy and security law as applied to victims of a severe form of trafficking;(D)the management of medical records of patients who are victims of a severe form of trafficking;(E)public and private social services available for rescue, food, clothing, and shelter referrals;(F)the hotlines for reporting human trafficking maintained by the National Human Trafficking Resource Center and the Department of Homeland Security;(G)validated assessment tools for the identification of victims of a severe form of trafficking; and(H)referral options and procedures for sharing information on human trafficking with a patient and making referrals for legal and social service assistance related to human trafficking when indicated and appropriate; and(2)shall not address patient medical treatment.(c)DisseminationNot later than 24 months after the award of a grant to a school under subsection (a), the Secretary of Health and Human Services, acting through the Administrator of the Agency for Healthcare Research and Quality, shall—(1)post on the public website of the Department of Health and Human Services the best practices that are identified by the school under subparagraphs (A) and (B) of subsection (a)(7); and(2)disseminate to health care profession schools the best practices identified by the school under subsection (a)(7)(A) and evaluation results.3.DefinitionsIn this Act:(1)The term eligible site means a health center that is receiving assistance under section 330, 399Z–1, or 1001 of the Public Health Service Act (42 U.S.C. 254b, 300).(2)The term eligible school means an accredited school of medicine or nursing with experience in the study or treatment of victims of a severe form of trafficking.(3)The term health care professional means a person employed by a health care provider who provides to patients information (including information not related to medical treatment), scheduling, services, or referrals.(4)The term HIPAA privacy and security law has the meaning given to such term in section 3009 of the Public Health Service Act (42 U.S.C. 300jj–19).(5)The term victim of a severe form of trafficking has the meaning given to such term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).4.No additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act, and this Act and such amendments shall be carried out using amounts otherwise available for such purpose.